Citation Nr: 1625827	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-11 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee arthralgia.

2.  Entitlement to rating in excess of 10 percent for right knee arthralgia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1992 to October 1992, January 2003 to March 2004, and May 2009 to March 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified at a Board hearing before the undersigned.  

At the April 2016 Board hearing, the Veteran testified that he believes his knee issues prevent him from being able to get a job in his usual occupations of truck driver and mechanic.  The issue of entitlement to a TDIU has thus been raised as part of the claims for increased ratings for the bilateral knees, even in the absence of a formal claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's April 2016 Board hearing, the Veteran reported that his left and right knee arthralgia had worsened since his last VA examination (in January 2015) and that he is currently undergoing treatment at the Memphis, Tennessee VA Medical Center (VAMC).  A remand for a current VA examination to assess the current severity of the Veteran's service-connected left and right knee arthralgia is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Finally, as noted above, because the Veteran alleges that his knee disabilities preclude him from finding employment in his usual occupations of mechanic and truck driver, the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the AOJ must provide VCAA notice to the Veteran regarding what is required to establish entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice for a TDIU claim.

2. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

3. Arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected left and right knee disability.  The claims file, copy of this remand, and all records in the electronic file must be made available to the examiner.  All necessary special studies or tests must be accomplished.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

4. Readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case with an appropriate period of time allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




